Citation Nr: 1621685	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  15-00 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to March 1945 and from March 1946 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of the hearing is of record.  

In September 2015, the Board issued a decision denying the Veteran's appeal seeking a disability rating in excess of 30 percent for COPD.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an April 2016 Order, the Court vacated the September 2015 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In the April 2016 Joint Motion, the parties concluded that one of the Board's findings, that the May 2015 VA examiner indicated that the FEV-1/FVC result from the pulmonary function test (PFT) most accurately portrayed the level of the Veteran's service-connected disability, was unsupported by the record.  The Joint Motion states that "the May 2015 examiner did not specifically state or make an indication as to which result more accurately portrayed the level of disability.  See Joint Motion, pg. 2.  The parties agreed that the Board must seek clarification from the May 2015 examiner on this point.  

Repeated review of the May 2015 Disability Benefits Questionnaire (DBQ) for Respiratory Conditions indicates that the examiner did, in fact, indicate that the FEV-1/FVC test result most accurately represented the level of the Veteran's disability: under Section IV of the DBQ, documenting Diagnostic Testing, the examiner responded to the question of "[w]hich test result most accurately reflects the Veteran's current pulmonary function" by affixing an "X" next to FEV-1/FVC, with no mark next to FEV-1%, FVC%, and DLCO.  While the numbers recorded on the DBQ under the PFT results correspond to those captured by Mercy Medical Center on a note dated May 20, 2015, the DBQ itself is dated May 18, 2015, and the report states that the PFT results were from testing performed in "2013".  See  Respiratory Conditions DBQ, pg.9.  

As there remains some confusion with regard to the May 2015 examination report, and in order to comply with the Court's remand instructions, remand is required for an addendum from the May 2015 examiner clarifying the date of the PFT corresponding to the  results recorded on the examination report and confirming which test result most accurately reflects the level of the Veteran's COPD.  In answering this question, the examiner should also consider the June 2014 medical evidence from a Dr. F. with the Mayo Clinic, which was associated with the file subsequent to the May 2015 examination.

As the Board is remanding for other development, the AOJ should take steps to obtain any of the Veteran's outstanding VA treatment records and associate them with the file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all of the Veteran's outstanding VA treatment records from July 2013 to the present, from the St. Cloud VA Health Care System and any other VA facility, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Return the Veteran's claims file to the physician who performed the May 2015 VA examination, or if unavailable, to another suitably qualified medical professional, for an addendum to the prior examination report.  The examiner must be given full access to the Veteran's complete VA claims file and Veteran's electronic records for review and must specifically note on the addendum report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with the provision of the addendum report.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner must then provide clarification as to the date the PFT, whose results are recorded on the May 2015 examination report, was conducted.  In rendering such clarification, the examiner must note that while the numbers recorded on the DBQ under the PFT results correspond to those captured by Mercy Medical Center on a note dated May 20, 2015, the DBQ itself is dated May 18, 2015, and the report states that the PFT results were from testing performed in "2013".  See  Respiratory Conditions DBQ, pg.9. 

The examiner should again state which test result most accurately reflects the level of the Veteran's disability.  In this regard, the examiner must note that the May 2015 Disability Benefits Questionnaire (DBQ) for Respiratory Conditions indicates that under Section IV of the DBQ, documenting Diagnostic Testing, the examiner responded to the question of "[w]hich test result most accurately reflects the Veteran's current pulmonary function" by affixing an "X" next to FEV-1/FVC, with no mark next to FEV-1%, FVC%, and DLCO.  

In responding to the above, the examiner should consider the full evidence of record, to include June 2014 medical evidence from a Dr. F. with the Mayo Clinic, which has been associated with the file subsequent to the May 2015 examination.

3.  Thereafter, conduct any additional development deemed necessary then readjudicate the claim for entitlement to a disability rating in excess of 30 percent for COPD in light of all additional evidence received.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



